Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 1 of 20




           EXHIBIT A
       Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 2 of 20




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
DISTRICT OF COLUMBIA, et al.,                        )
                                                     )
                      Plaintiffs,                    )
                                                     )
                      v.                             )       C.A. No. 1:20-cv 00119-BAH
                                                     )
UNITED STATES DEPARTMENT OF                          )
AGRICULTURE, et al.,                                 )
                                                     )
                      Defendants.                    )
                                                     )
                                                     )
BREAD FOR THE CITY, et al.,                          )
                                                     )
                      Plaintiffs,                    )
                                                     )
               v.                                    )       C.A. No. 1:20-cv-00127-BAH
                                                     )
UNITED STATES DEPARTMENT OF                          )
AGRICULTURE et al.,                                  )
                                                     )
                      Defendants.                    )
                                                     )

                           DECLARATION OF DANIEL G. JARCHO

       I, Daniel G. Jarcho, affirm that the following statements are true and correct to the best of

my knowledge and belief:

                                       INTRODUCTION

       1.      I am a partner at Alston & Bird LLP, which, along with the Legal Aid Society of

the District of Columbia, represents Plaintiffs Damon Smith and Geneva Tann in the captioned

action challenging the Department of Agriculture’s Final Rule rolling back supplemental

nutritional assistance benefits for hundreds of thousands of able bodied adults without dependents

(ABAWDs). I participated in this matter as lead counsel and in a supervisory role. The Alston &
       Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 3 of 20




Bird attorneys responsible for this matter include myself, Kelley C. Barnaby, Jean E. Richmann,

Raechel Bimmerle, Hilla Shimshoni, and Kaelyne Y. Wietelman. The Legal Aid attorneys

responsible for this matter include Chinh Q. Le, Jennifer F. Mezey, and Nicole Dooley; they have

filed a separate declaration regarding their timekeeping.

        2.      As a result of this litigation, the Court entered a final judgment in favor of Mr.

Smith and Ms. Tann that vacated the Final Rule. The Government initiated an appeal but then

voluntarily moved to dismiss it. The D.C. Circuit granted that motion.

        3.      Based on information that Ms. Tann and Mr. Smith provided to Legal Aid in

preparation for this fee petition, my understanding is that each of them had a net worth of less than

$2 million at the time they filed this action, and that their net worth has never exceeded $2 million

throughout the litigation.

        4.      Bread for the City has made no representation as to its net worth as a part of this

fee petition, as it is not requesting fees in this matter.

        5.      Alston & Bird does not charge fees for the legal services the firm provides to low-

income clients. Because Alston & Bird represented Mr. Smith and Ms. Tann pro bono, they will

owe no fees to Alston & Bird unless the Court awards fees pursuant to the present application. If

the Court awards such fees, however, Mr. Smith and Ms. Tann’s retainer agreement with our firm

requires assignment of the right to seek the fees to our firm. Alston & Bird intends to donate any

fee award attributable to its work on this case (less any out-of-pocket cost) to Legal Aid.

                               TIMEKEEPERS IN THIS MATTER

        6.      I graduated from Harvard Law School in 1984. In 1984, I clerked for Chief Judge

Aldon J. Anderson of the U.S. District Court for the District of Utah. From 1985 to 1988, I worked

at Wilmer, Cutler & Pickering as an associate. I served as a Trial Attorney for the United States
       Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 4 of 20




Department of Justice Office of Consumer Litigation from 1988 to 1992. During 1991, I was a

Special Assistant U.S. Attorney in the Eastern District of New York. From 1992 to 2015, I was

an associate, and then a partner, at McKenna Long & Aldridge LLP. I joined Alston & Bird as a

partner in 2015, and I currently practice there. I have extensive experience representing clients in

federal court cases challenging agency action under the APA. I was admitted to the District of

Columbia Bar in 1984. I currently serve as a Trustee for the Legal Aid Society of the District of

Columbia and am a member of the American Law Institute.

        7.      Kelley C. Barnaby graduated from Vanderbilt University Law School in 2008. She

served as a clerk to the Honorable John G. Heyburn of the U.S. District Court for the Western

District of Kentucky from 2008 to 2009. She then served a Legal Fellow for the National Law

Center on Homelessness and Poverty. In 2010, she joined Alston & Bird LLP, where she currently

is a Partner.

        8.      Jean E. Richmann graduated from Stanford University Law School in 2018. She

has been an Associate with Alston & Bird LLP since her graduation in 2018.

        9.      Rae Bimmerle graduated from the University of Iowa College of Law in 2014. She

was an Associate at Sidley Austin LLP from 2014 to 2018 and at Faegre Baker Daniels LLP from

2018 to 2019. In 2019, she joined Alston & Bird as a Senior Associate.

        10.     Hilla Shimshoni graduated from Georgetown University Law School in 2014. She

currently serves as a Senior Attorney at Alston & Bird LLP.

        11.     Kaelyne Wietelman graduated from the Indiana University Maurer School of Law

in 2019. She was an Associate at Alston & Bird LLP from September 2019 to December 2020.
       Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 5 of 20




                    ITEMIZED ACCOUNTING OF HOURS EXPENDED

       12.     Because Alston & Bird LLP does not charge its pro bono clients for legal services,

Plaintiffs’ attorneys have not established billing rates specifically for this case. EAJA caps

attorneys’ fees at $125 per hour but allows courts to adjust that cap upward based on increases in

the cost of living. Following the approach in Haselwander v. McHugh, 797 F.3d 1, 3-4 (D.C. Cir.

2015), and based on Attachment 1, I determined the hourly rate for the work performed in this

matter for each relevant year by multiplying the 1996 EAJA rate of $125 per hour by the Consumer

Price Index for All Urban Consumers (“CPI-U”) adjustment for that year. Using this method, I

calculated the EAJA billing rate to be $207.50 for 2019 (CPI-U of 166%) and $208.75 for 2020

(CPI-U of 167%). Because even CPI-U-adjusted EAJA billing rates are substantially lower than

the billing rates that any of the Alston & Bird attorneys would command in the private market, I

used these hourly rates for work performed by all of the firm’s attorneys involved in this matter.

       13.     Ms. Tann and Mr. Smith request a total of $135,902.58 in attorneys’ fees for the

work performed by Alston & Bird. I calculated this figure by (a) aggregating the total number of

hours worked by each Alston & Bird timekeeper, (b) reducing that those hours, as appropriate,

through the exercise of billing judgment (see paragraph 15 below), (c) multiplying the net total

time by the relevant billing rate calculated using the method described above; and (d) multiplying

that figure by 2/3, to reflect the fact that only Ms. Tann and Mr. Smith (and not Bread for the City)

are seeking fees in connection with this fee petition.

       14.     The first page of Attachment 2 contains a summary chart that reflects the

calculations described in Paragraph 13. The remaining pages of Attachment 2 contain a detailed

description of time kept in this matter. The time records contained in Attachment 2 are based on

contemporaneous time-keeping.
       Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 6 of 20




       15.     Alston & Bird has excluded from this fee request a substantial number of hours

spent litigating this matter, including certain time for more than one attorney at meetings involving

multiple attorneys, and time finalizing this application for attorneys’ fees. Further, to ensure that

the hours for which fees are sought are not duplicative, no fees are sought for time expended by

other Alston & Bird attorneys and non-attorney staff, including considerable time spent cite-

checking and proofreading briefs and providing more general litigation support and supervision.

       I, Daniel G. Jarcho, declare under penalty of perjury that the foregoing is true and correct

to the best of my knowledge and belief.



        Dated: April 21, 2021                      /s/ Daniel G. Jarcho
                                                   Daniel G. Jarcho
Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 7 of 20




 Attachment 1: CPI-U (1996 to Present)
4/19/2021                                               Case 1:20-cv-00119-BAH Document
                                                                                    Bureau 113-2       FiledData
                                                                                           of Labor Statistics 04/21/21 Page 8 of 20

                U.S. BUREAU OF LABOR STATISTICS


   Databases, Tables & Calculators by Subject

    Change Output Options:                     From: 1996    To: 2020
                                                 include graphs   include annual averages


   Data extracted on: April 19, 2021 (10:07:20 PM)

   CPI for All Urban Consumers (CPI-U)

   Series Id:     CUURS35ASA0,CUUSS35ASA0
   Not Seasonally Adjusted
   Series Title: All items in Washington-Arlington-Alexandria, DC-VA-MD-WV, all urban consumers, not seasonally adjusted
   Area:          Washington-Arlington-Alexandria, DC-VA-MD-WV
   Item:          All items
   Base Period: 1982-84=100

    Download:
    Year       Jan   Feb Mar Apr May Jun   Jul   Aug Sep Oct Nov Dec Annual HALF1 HALF2
    1996       156.8      158.4    159.0   160.1      160.8    161.2   159.6   158.3   160.8
    1997       161.6      161.9    162.1   162.9      163.6    161.8   162.4   162.0   162.8
    1998       162.5      163.5    163.6   164.9      165.2    164.5
    1999       165.4      165.9    167.0   168.3      169.8    169.1
    2000       169.8      173.2    172.5   174.8      175.0    175.3
    2001       175.9      177.2    178.0   179.2      180.9    179.5
    2002       180.0      181.9    183.6   184.2      185.8    185.4
    2003       186.3      188.8    188.7   190.2      190.8    190.4
    2004       190.7      192.8    194.1   195.4      196.5    197.2
    2005       198.2      200.4    201.8   202.8      205.6    204.3
    2006       205.6      206.4    209.1   211.4      211.2    210.1
    2007     211.101    214.455  216.097 217.198    218.457  218.331
    2008     220.587    222.554  224.525 228.918    228.871  223.569
    2009     221.830    222.630  223.583 226.084    227.181  226.533
    2010     227.440    228.480  228.628 228.432    230.612  230.531
    2011     232.770    235.182  237.348 238.191    238.725  238.175
    2012     238.994    242.235  242.446 241.744    244.720  243.199
    2013     243.473    245.477  245.499 246.178    247.838  247.264
    2014     247.679    249.591  250.443 250.326    250.634  249.972
    2015     247.127    249.985  251.825 250.992    252.376  251.327 250.664 249.828 251.500
    2016     250.807    252.718  254.850 254.305    253.513  253.989 253.422 253.049 253.795
    2017     254.495    255.435  255.502 255.518    257.816  257.872 256.221 255.332 257.110
    2018     260.219    260.026  261.770 262.016    263.056  261.120 261.445 260.903 261.987
    2019     262.304    264.257  265.967 265.170    265.500  265.026 264.777 264.252 265.301
    2020     266.433    265.385  265.733 267.287    268.788  268.700 267.157 265.954 268.359




            U.S. BUREAU OF LABOR STATISTICS Postal Square Building 2 Massachusetts Avenue NE Washington, DC 20212-0001

                                 Telephone:1-202-691-5200 Federal Relay Service:1-800-877-8339 www.bls.gov Contact Us




https://data.bls.gov/pdq/SurveyOutputServlet                                                                                           1/1
Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 9 of 20




Attachment 2: Detail of Hours Expended
                       Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 10 of 20




District of Columbia, et al. v. United States Department of Agriculture, et al.
Fee Petition




                                  Hours Billed                EAJA Billing Rate       (Hours * Rate)
        Timekeeper              2019         2020            2019         2020      2019             2020      Total Fees
Lawyers:
D. Jarcho                           49.6         298.7       $207.50     $208.75   $10,292.00     $62,353.63    $72,645.63
K. Barnaby                           8.6         128.6       $207.50     $208.75    $1,784.50     $26,845.25    $28,629.75
J. Richmann                         81.9         203.9       $207.50     $208.75   $16,994.25     $42,564.13    $59,558.38
R. Bimmerle                          9.6          91.3       $207.50     $208.75    $1,992.00     $19,058.88    $21,050.88
H. Shimshoni                         0.0          22.9       $207.50     $208.75        $0.00      $4,780.38     $4,780.38
K. Wietelman                         9.7          72.7       $207.50     $208.75    $2,012.75     $15,176.13    $17,188.88
     Total Lawyer Hours:           159.4         818.1        Total Lawyer Fees:   $33,075.50    $170,778.38   $203,853.88



$203,853.88 x 2/3 = $135,902.58
                                                                         Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 11 of 20


Title: A&B Client Matter Time Detail
Date: 3/31/2021
Filters:
          WIP Status: WIP (W), Prebill (P), Billed (B)
          Ma er: Legal Aid Society of the District of Col (055748)SNAP Li ga on Supplemental Nutri on A (541503)
          Client: Legal Aid Society of the District of Col (055748)

Id       Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name  WIP Status Base Hours To Bill Amount   Billed Amount   Time Narrative
                                                                                                                                                                            $0.00            $0.00
8451     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        12/9/2019 Richmann, Jean     Billed (B) 2.00       $0.00            $0.00           Reviewed SNAP rule making.
46669    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        12/9/2019 Jarcho, Dan        Billed (B) 6.00       $0.00            $0.00           Analyzed issues re SNAP litigation.
2843     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/10/2019 Wietelman, Kaelyne Billed (B) 0.70       $0.00            $0.00           Team meeting to strategize assignments and case plan.

                                                                                                                                                                                                             Team call to discuss litigation plan and substance of brief for preliminary
                                                                                                                                                                                                             injunction; reviewed case law regarding rulemaking when adjudication is
8449     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/10/2019 Richmann, Jean       Billed (B)   4.20    $0.00           $0.00           required; reviewed background materials on rulemaking.
16951    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/10/2019 Barnaby, Kelley      Billed (B)   0.50    $0.00           $0.00           Analyze arguments and tasks for preliminary injunction brief.
46672    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/10/2019 Jarcho, Dan          Billed (B)   4.40    $0.00           $0.00           Analyzed issue re SNAP litigation.
                                                                                                                                                                                                             Participate in introductory team call regarding assignment distribution
53739    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/10/2019 Bimmerle, Raechel    Billed (B)   0.70    $0.00           $0.00           and merits

                                                                                                                                                                                                             Reviewed caselaw regarding the ability to substitute rulemaking when
8573     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/11/2019 Richmann, Jean       Billed (B)   6.20    $0.00           $0.00           statute requires adjudication; call with D. Jarcho to discuss legal strategy.
46892    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/11/2019 Jarcho, Dan          Billed (B)   0.50    $0.00           $0.00           Analyzed issues re SNAP litigation.
32726    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/12/2019 Barnaby, Kelley      Billed (B)   1.50    $0.00           $0.00           Analyze standing arguments for briefing.
                                                                                                                                                                                                             Reviewed caselaw relating to Heckler v. Campbell and progeny to
41514    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/12/2019 Richmann, Jean       Billed (B)   5.40    $0.00           $0.00           determine how best to distinguish SNAP case.
66226    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/12/2019 Jarcho, Dan          Billed (B)   1.00    $0.00           $0.00           Analyzed litigation issues re statutory authority argument.
66368    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/12/2019 Bimmerle, Raechel    Billed (B)   0.70    $0.00           $0.00           Participate in strategy call with D. Jarcho and K. Barnaby

                                                                                                                                                                                                             Reviewed case law regarding due process, adjudication vs. rulemaking
                                                                                                                                                                                                             powers, and Cambell cases; drafted memorandum discussing research
40888    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/13/2019 Richmann, Jean       Billed (B)   7.50    $0.00           $0.00           results and analysis; call with D. Jarcho to discuss case law analysis.
66228    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/13/2019 Jarcho, Dan          Billed (B)   0.90    $0.00           $0.00           Analyzed issues re statutory authority argument.
                                                                                                                                                                                                             Draft template preliminary injunction brief at the request of K. Barnaby
66397    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/13/2019 Bimmerle, Raechel    Billed (B)   2.10    $0.00           $0.00           and D. Jarcho
                                                                                                                                                                                                             Draft questions for submission to Legal Aid team at the request of K.
66405    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/15/2019 Bimmerle, Raechel    Billed (B)   0.20    $0.00           $0.00           Barnaby
                                                                                                                                                                                                             Analyze outline for harm, elements for standing for plaintiffs, and gather
20881    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/16/2019 Barnaby, Kelley      Billed (B)   2.10    $0.00           $0.00           factual information to support arguments in brief.
24691    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/16/2019 Bimmerle, Raechel    Billed (B)   0.30    $0.00           $0.00           Emails with k. Barnaby regarding questions for Legal Aid
43172    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/16/2019 Jarcho, Dan          Billed (B)   1.50    $0.00           $0.00           Analyzed issues re administrative law requirements for adjudication.
                                                                                                                                                                                                             Updated memo regarding strategy in distinguishing Heckler v. Campbell;
                                                                                                                                                                                                             reviewed Center for Public Policy report for comments; call with D. Jarcho
2156111 055748       Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/16/2019 Richmann, Jean       Billed (B)   6.00    $0.00           $0.00           to discuss project tasks.
                                                                                                                                                                                                             research issues pertaining to treatment of related cases at the request of
                                                                                                                                                                                                             D. Jarcho (.5); participate in common interest/joint defense group
5861     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/17/2019 Bimmerle, Raechel    Billed (B)   2.00    $0.00           $0.00           introductory call (1.5)
                                                                                                                                                                                                             Participate in joint defense discussions regarding outline of arbitrary and
19532    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/17/2019 Barnaby, Kelley      Billed (B)   1.80    $0.00           $0.00           capricious and statutory arguments.
                                                                                                                                                                                                             Analyzed issues re potential statutory claims and conferred with other
31614    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/17/2019 Jarcho, Dan        Billed (B)     1.80    $0.00           $0.00           potential litigants re potential litigation.
39789    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/17/2019 Wietelman, Kaelyne Billed (B)     1.00    $0.00           $0.00           Team meeting to strategize assignments and case plan.
                                                                                                                                                                                                             Reviewed comments to Center for Public Policy Report on proposed
                                                                                                                                                                                                             rulemaking; call with D. Jarcho regarding case strategy; reviewed brief
                                                                                                                                                                                                             template; contacted library regarding researching legislative history; call
2156110 055748       Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/17/2019 Richmann, Jean       Billed (B)   4.60    $0.00           $0.00           with David Super to discuss team strategy.
20327   055748       Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/18/2019 Barnaby, Kelley      Billed (B)   0.60    $0.00           $0.00           Analyze preliminary injunction harm and interest arguments.
                                                                                                                                                                                                             Prepare for and participate in call with K. Barnaby regarding outstanding
34619   055748       Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/18/2019 Bimmerle, Raechel    Billed (B)   1.00    $0.00           $0.00           tasks and plan for completion
2155701 055748       Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/18/2019 Jarcho, Dan          Billed (B)   1.20    $0.00           $0.00           Analyzed issues re potential litigation claims.




                                                                                                                                              Page 1 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 12 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name    WIP Status Base Hours To Bill Amount Billed Amount Time Narrative
                                                                                                                                                                               $0.00          $0.00
                                                                                                                                                                                                            Reviewed comments from the Center for Public Policy for examples to
2155863 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/18/2019   Richmann, Jean     Billed (B) 6.50       $0.00          $0.00         use in brief.
5930    055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/19/2019   Wietelman, Kaelyne Billed (B) 1.30       $0.00          $0.00         Research determination for statutory interpretation argument.
                                                                                                                                                                                                            Conferred with Ms. Richmann and Ms. Wietelman re research issues for
28813     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/19/2019   Jarcho, Dan        Billed (B) 0.50       $0.00          $0.00         complaint.
                                                                                                                                                                                                            Call with D. Jarcho to discuss SNAP case and strategy for due process
2108182 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/19/2019   Richmann, Jean     Billed (B) 2.50       $0.00          $0.00         section and workstream; reviewed CPBB report.
                                                                                                                                                                                                            Drafted paragraph of Campbell v. Heckler and how to distinguish;
                                                                                                                                                                                                            attended call with David Super discussing case strategy; reviewed
2110844 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/20/2019   Richmann, Jean     Billed (B) 4.50       $0.00          $0.00         circulated treatise discussing rulemaking v.adjudication and Heckler.

2126047 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/20/2019 Jarcho, Dan            Billed (B)   1.90     $0.00          $0.00          Conferred with Legal Aid team and with AG offices re potential litigation.
                                                                                                                                                                                                               Plan and draft task completion schedule for review and sign-off by K.
                                                                                                                                                                                                               Barnaby (.6); email to and calls with J. Richmann regarding research
                                                                                                                                                                                                               assignments for PI brief (1); participate in call with NY and DC AGs and DC
2135573 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/20/2019 Bimmerle, Raechel      Billed (B)   2.60     $0.00          $0.00          legal aid at the request of D. Jarcho and K. Barnaby (1)
                                                                                                                                                                                                               call with center on budget regarding programmatic details and effects of
2138134 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/20/2019 Barnaby, Kelley        Billed (B)   1.80     $0.00          $0.00          new regulations.
                                                                                                                                                                                                               Analyzed case law regarding preliminary injunction standard against the
                                                                                                                                                                                                               federal government and balance of hardships regarding a public benefit;
2110893 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/21/2019 Richmann, Jean         Billed (B)   6.60     $0.00          $0.00          reviewed CPBB report for details to cite in 6% floor disparity.

2110895 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/22/2019 Richmann, Jean         Billed (B)   1.00     $0.00          $0.00          Drafted email containing preliminary injunction case law analysis results.
                                                                                                                                                                                                               Reviewed and located cases discussing PI "balance of the equities"
                                                                                                                                                                                                               standard; drafted section on 6% ABAWD floor; reviewed CBPP report;
2134660 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/23/2019 Richmann, Jean         Billed (B)   5.70     $0.00          $0.00          reviewed legislative history.
2144556 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/23/2019 Barnaby, Kelley        Billed (B)   0.30     $0.00          $0.00          Analyze law regarding preliminary injunction equities balancing.
                                                                                                                                                                                                               Drafted merits argument for PI brief and conferred with counsel for other
2157186 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/23/2019 Jarcho, Dan            Billed (B)   5.10     $0.00          $0.00          parties re potential litigation.

                                                                                                                                                                                                               Edit CBPP writeup; review cases cited in treatise re: Chenery doctrine;
2134808 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/24/2019 Richmann, Jean         Billed (B)   7.70     $0.00          $0.00          reviewed legislative history; reviewed complaint filed by AGs.
                                                                                                                                                                                                               Reviewed legislative history and state AG complaint; drafted table of
2134810 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/26/2019 Richmann, Jean         Billed (B)   3.40     $0.00          $0.00          legislative history.
                                                                                                                                                                                                               Added Chenery paragraph to Campbell v. Heckler analysis; distinguished
2135357   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/27/2019   Richmann, Jean       Billed (B)   1.30     $0.00          $0.00          like cases.
2135565   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/27/2019   Jarcho, Dan          Billed (B)   5.00     $0.00          $0.00          Drafted PI brief.
2135566   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/28/2019   Jarcho, Dan          Billed (B)   5.50     $0.00          $0.00          Drafted PI brief.
2148240   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/28/2019   Wietelman, Kaelyne   Billed (B)   1.00     $0.00          $0.00          Research determination for statutory interpretation argument.
2122598   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/29/2019   Wietelman, Kaelyne   Billed (B)   3.20     $0.00          $0.00          Research determination for statutory interpretation argument.
2135567   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/29/2019   Jarcho, Dan          Billed (B)   5.80     $0.00          $0.00          Drafted PI brief.
28484     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/30/2019   Jarcho, Dan          Billed (B)   3.00     $0.00          $0.00          Drafted PI brief.
29311     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/30/2019   Wietelman, Kaelyne   Billed (B)   1.80     $0.00          $0.00          Research determination for statutory interpretation argument.
2147312   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/30/2019   Richmann, Jean       Billed (B)   1.20     $0.00          $0.00          Review due process caselaw (Moreno, Murray, and Yuckert).
28466     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/31/2019   Wietelman, Kaelyne   Billed (B)   0.70     $0.00          $0.00          Research determination for statutory interpretation argument.
28485     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/31/2019   Jarcho, Dan          Billed (B)   5.50     $0.00          $0.00          Drafted PI brief.
                                                                                                                                                                                                               Analyzed case law regarding potential due process arguments and
2147407 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A       12/31/2019 Richmann, Jean         Billed (B)   5.60     $0.00          $0.00          emailed D. Jarcho with research results.
                                                                                                                                                                                                               Call with D. Jarcho to discuss Due process cases; reviewed likelihood of
                                                                                                                                                                                                               success of on the merits section and conducted follow up research;
57735     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/2/2020 Richmann, Jean         Billed (B)   4.20     $0.00          $0.00          edited memo.
                                                                                                                                                                                                               Conducted research on the public interest prong for a preliminary
57739     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/2/2020 Richmann, Jean         Billed (B)   0.80     $0.00          $0.00          injunction and reviewed legislative history.
90352     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/2/2020 Jarcho, Dan            Billed (B)   5.50     $0.00          $0.00          Drafted preliminary injunction brief.
                                                                                                                                                                                                               Prepare for and participate in SNAP litigation conference call regarding
125127    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/2/2020 Bimmerle, Raechel      Billed (B)   0.80     $0.00          $0.00          brief drafting status and remaining tasks
125170    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/2/2020 Barnaby, Kelley        Billed (B)   0.20     $0.00          $0.00          Analyze issues regarding standing.
125928    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/2/2020 Barnaby, Kelley        Billed (B)   0.80     $0.00          $0.00          Analyze briefing plan and complaint drafting.
                                                                                                                                                                                                               Draft preliminary injunction brief and email K. Barnaby and D. Jarcho
94211     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/3/2020 Bimmerle, Raechel      Billed (B)   0.90     $0.00          $0.00          regarding same




                                                                                                                                                Page 2 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 13 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name      WIP Status Base Hours To Bill Amount Billed Amount Time Narrative
                                                                                                                                                                                 $0.00          $0.00

94213     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/3/2020   Barnaby, Kelley      Billed (B)   1.50     $0.00          $0.00         Analyze issues regarding standing and harm for preliminary injunction.
1364929   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/4/2020   Barnaby, Kelley      Billed (B)   3.50     $0.00          $0.00         Draft argument regarding imminent harm for prelimnary injunction.
471858    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/6/2020   Barnaby, Kelley      Billed (B)   1.10     $0.00          $0.00         Draft public interest and government harm sections of brief.
473296    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/6/2020   Bimmerle, Raechel    Billed (B)   0.50     $0.00          $0.00         Participate in team call regarding preliminary injunction brief drafting
363218    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/7/2020   Wietelman, Kaelyne   Billed (B)   1.20     $0.00          $0.00         Research determination for statutory interpretation argument.
                                                                                                                                                                                                              Draft argument regarding balance or equities and public interest; review
471893    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/7/2020 Barnaby, Kelley        Billed (B)   3.90     $0.00          $0.00         merits analysis.
                                                                                                                                                                                                              Revise draft preliminary injunction brief incorporating irreparable harm
489671    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/7/2020 Bimmerle, Raechel      Billed (B)   1.50     $0.00          $0.00         argument
                                                                                                                                                                                                              Reviewed CBPP comments for arbitrary and capricious cursory responses
489730    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/7/2020 Richmann, Jean         Billed (B)   3.90     $0.00          $0.00         and drafted memo section including this analysis.
687630    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/7/2020 Jarcho, Dan            Billed (B)   4.10     $0.00          $0.00         Drafted PI brief.
                                                                                                                                                                                                              Draft argument regarding balance or equities and public interest; review
472397    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/8/2020 Barnaby, Kelley        Billed (B)   0.20     $0.00          $0.00         merits analysis.
                                                                                                                                                                                                              Revise draft preliminary injunction brief (5.2); participate in team status
473880    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/8/2020 Bimmerle, Raechel      Billed (B)   5.70     $0.00          $0.00         call regarding brief and fact development strategy (.5)
                                                                                                                                                                                                              Team call to discuss progress; call with House counsel to discuss status of
489679    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/8/2020 Richmann, Jean         Billed (B)   1.00     $0.00          $0.00         filing.
                                                                                                                                                                                                              Reviewed legislative history and public comments and drafted footnote
489724    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/8/2020 Richmann, Jean         Billed (B)   2.80     $0.00          $0.00         related to E&T programs and funding.
687632    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/8/2020 Jarcho, Dan            Billed (B)   11.40    $0.00          $0.00         Drafted PI brief.
                                                                                                                                                                                                              Research determination for statutory interpretation argument.; draft
494346    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/9/2020 Wietelman, Kaelyne Billed (B)       1.10     $0.00          $0.00         complaint shell.
                                                                                                                                                                                                              Call with D. Jarcho to discuss assignments; reviewed citations in merits
686057    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/9/2020   Richmann, Jean       Billed (B)   3.50     $0.00          $0.00         analysis; reviewed CBPP comments for arbitrary responses.
687633    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/9/2020   Jarcho, Dan          Billed (B)   9.40     $0.00          $0.00         Draft PI brief.
693886    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/9/2020   Bimmerle, Raechel    Billed (B)   0.10     $0.00          $0.00         Review team emails concerning PI brief draft
1437576   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         1/9/2020   Barnaby, Kelley      Billed (B)   1.80     $0.00          $0.00         Draft brief including government harm and public interest analysis.
                                                                                                                                                                                                              Research determination for statutory interpretation argument.; draft
497826    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/10/2020 Wietelman, Kaelyne Billed (B)       2.60     $0.00          $0.00         complaint shell; revise and edit brief.
                                                                                                                                                                                                              Team call to discuss strategy for filing; reviewed the reg and USDA's
                                                                                                                                                                                                              response to comments; drafted portion of brief to discuss arbitrary and
686098    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/10/2020 Richmann, Jean         Billed (B)   3.90     $0.00          $0.00         capricious responses.
687636    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/10/2020 Jarcho, Dan            Billed (B)   2.40     $0.00          $0.00         Drafted preliminary injunction brief.
                                                                                                                                                                                                              Revise draft Preliminary Injunction brief circulating same to K. Barnaby
693893    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/10/2020 Bimmerle, Raechel      Billed (B)   1.50     $0.00          $0.00         and D. Jarcho for review and comment
759890    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/10/2020 Barnaby, Kelley        Billed (B)   0.80     $0.00          $0.00         Draft government interest arguments.
                                                                                                                                                                                                              Revise draft Preliminary Injunction brief circulating same to k. Barnaby
693894 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/11/2020 Bimmerle, Raechel      Billed (B)   1.00     $0.00          $0.00         and D. Jarcho for review and comment
1447540 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/11/2020 Barnaby, Kelley        Billed (B)   1.70     $0.00          $0.00         Revise brief.
687638 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/12/2020 Jarcho, Dan            Billed (B)   9.00     $0.00          $0.00         Drafted and edited preliminary injunction brief.
                                                                                                                                                                                                              Revise preliminary injunction brief incorporating comments and edits
759927    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/13/2020 Bimmerle, Raechel      Billed (B)   5.20     $0.00          $0.00         from D. Jarcho and K. Barnaby
                                                                                                                                                                                                              Research determination for statutory interpretation argument.; draft
771207    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/13/2020 Wietelman, Kaelyne Billed (B)       2.00     $0.00          $0.00         complaint shell; revise and edit brief.
990794    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/13/2020 Jarcho, Dan        Billed (B)       6.60     $0.00          $0.00         Edited and drafted PI papers.
                                                                                                                                                                                                              Research determination for statutory interpretation argument.; draft
920614    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/14/2020 Wietelman, Kaelyne Billed (B)       2.70     $0.00          $0.00         complaint shell; revise and edit brief.
990795    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/14/2020 Jarcho, Dan        Billed (B)       9.80     $0.00          $0.00         Edited and drafted PI papers.
                                                                                                                                                                                                              Call with K. Barnaby and D. Jarcho regarding Brief and Complaint status
                                                                                                                                                                                                              and filing plan (.5); revise preliminary injunction brief incorporating
                                                                                                                                                                                                              additional legal precedent, factual support, comments from legal aid, and
                                                                                                                                                                                                              team line edits circulating same to K. Barnaby and D. Jarcho for further
1073213 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/14/2020 Bimmerle, Raechel      Billed (B)   7.50     $0.00          $0.00         review and comment (7);
                                                                                                                                                                                                              Reviewed standing requirements for individual plaintiffs and
1203664 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/14/2020 Richmann, Jean         Billed (B)   1.50     $0.00          $0.00         organizational plaintiffs in the D.C. District Court.
1364928 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/14/2020 Barnaby, Kelley        Billed (B)   1.60     $0.00          $0.00         Draft complaint.




                                                                                                                                                Page 3 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 14 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name  WIP Status Base Hours To Bill Amount Billed Amount Time Narrative
                                                                                                                                                                             $0.00          $0.00
                                                                                                                                                                                                          Revise draft Preliminary Injunction brief incorporating edits and
                                                                                                                                                                                                          comments from team members (9.4); calls with team members
1082798 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/15/2020 Bimmerle, Raechel Billed (B) 10.40       $0.00          $0.00         concerning filing requirements, research, and project status (1)
1116419 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/15/2020 Barnaby, Kelley    Billed (B) 7.80       $0.00          $0.00         Draft and revise bref; draft complaint.
1117392 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/15/2020 Jarcho, Dan        Billed (B) 8.70       $0.00          $0.00         Edited PI papers for filing.
                                                                                                                                                                                                          Research determination for statutory interpretation argument.; draft
1169197 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/15/2020 Wietelman, Kaelyne Billed (B) 0.40       $0.00          $0.00         complaint shell; revise and edit brief.
                                                                                                                                                                                                          Research determination for statutory interpretation argument.; draft
                                                                                                                                                                                                          complaint shell; revise and edit brief; draft corporate disclosure forms;
1169198 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/15/2020 Wietelman, Kaelyne Billed (B) 6.50       $0.00          $0.00         draft certificate of indigent representation;
                                                                                                                                                                                                          Reviewed Local rules for indigent certification; reviewed sources cited in
1198617 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/15/2020 Richmann, Jean     Billed (B) 1.70       $0.00          $0.00         motion for preliminary injunction.
                                                                                                                                                                                                          Research determination for statutory interpretation argument.; draft
                                                                                                                                                                                                          complaint shell; revise and edit brief; draft corporate disclosure forms;
1357682 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/16/2020 Wietelman, Kaelyne Billed (B) 3.20       $0.00          $0.00         draft certificate of indigent representation;
1371142 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/16/2020 Bimmerle, Raechel Billed (B) 6.10        $0.00          $0.00         Revise preliminary injunction brief in preparation for filing
                                                                                                                                                                                                          Edited complaint; edited preliminary injunction; drafted order; drafted
                                                                                                                                                                                                          certification; reviewed DC local rules; call with K. Wietleman to discuss
1382197 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/16/2020 Richmann, Jean     Billed (B) 4.60       $0.00          $0.00         redactions.
                                                                                                                                                                                                          Draft and revise preliminary injunction; file complaint and preliminary
1464640 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/16/2020 Barnaby, Kelley    Billed (B) 6.90       $0.00          $0.00         injunction.
1464946 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/16/2020 Jarcho, Dan        Billed (B) 7.10       $0.00          $0.00         Edited and completed PI papers for filing.

1370596 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/17/2020 Bimmerle, Raechel      Billed (B)   0.40     $0.00           $0.00          Draft certificate of indigent representation at the request of K. Barnaby
                                                                                                                                                                                                                Research determination for statutory interpretation argument.; draft
                                                                                                                                                                                                                complaint shell; revise and edit brief; draft corporate disclosure forms;
1371590 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/17/2020 Wietelman, Kaelyne Billed (B)       1.80     $0.00           $0.00          draft certificate of indigent representation;
                                                                                                                                                                                                                Conferred with co-counsel re scheduling issues and other coordination for
1464947   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/17/2020   Jarcho, Dan          Billed (B)   2.00     $0.00           $0.00          PI hearing.
1990316   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/20/2020   Barnaby, Kelley      Billed (B)   0.20     $0.00           $0.00          Attention to coordinating schedule.
1431245   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/21/2020   Jarcho, Dan          Billed (B)   2.50     $0.00           $0.00          Analyzed issues re preliminary injunction motion.
1457024   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/21/2020   Richmann, Jean       Billed (B)   2.10     $0.00           $0.00          Analyzed materials and case law relating to consolidation.
                                                                                                                                                                                                                Prepare and file request for oral argument and K. Barnaby notice of
1485075 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/21/2020 Bimmerle, Raechel      Billed (B)   1.70     $0.00           $0.00          appearance
1994403 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/21/2020 Barnaby, Kelley        Billed (B)   0.60     $0.00           $0.00          Attention to coordinating filing of certificates of pro bono.
1431249 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/22/2020 Jarcho, Dan            Billed (B)   2.00     $0.00           $0.00          Analyzed issues re preliminary injunction motion.
                                                                                                                                                                                                                Call with D. Jarcho and K. Barnaby to discuss consequences of
1457017 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/22/2020 Richmann, Jean         Billed (B)   0.40     $0.00           $0.00          consolidation.
1484684 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/22/2020 Barnaby, Kelley        Billed (B)   0.40     $0.00           $0.00          Analyze consolidation.
                                                                                                                                                                                                                Draft notice of appearance; research background information on assigned
448947 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/23/2020 Wietelman, Kaelyne Billed (B)       1.90     $0.00           $0.00          judge.
565769 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/23/2020 Barnaby, Kelley    Billed (B)       0.60     $0.00           $0.00          Attention to notice of appearance filings.
1485214 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/23/2020 Bimmerle, Raechel Billed (B)        0.30     $0.00           $0.00          Review team emails and draft notice of appearance for filing
                                                                                                                                                                                                                Complete requirements for e-filing registration at the request of K.
1080566 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/27/2020 Bimmerle, Raechel      Billed (B)   1.50     $0.00           $0.00          Barnaby
                                                                                                                                                                                                                Reviewed and summarized declarations attached to the State's briefing in
1009109 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/28/2020 Richmann, Jean         Billed (B)   4.10     $0.00           $0.00          the consolidated docket.
1195786 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/28/2020 Bimmerle, Raechel      Billed (B)   1.20     $0.00           $0.00          Draft Reply brief shell at the request of D. Jarcho and K. Barnaby
                                                                                                                                                                                                                Reviewed declarations related filed in the consolidated matter by the
1010558 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/29/2020 Richmann, Jean         Billed (B)   0.50     $0.00           $0.00          State AGs.
1035853 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/29/2020 Jarcho, Dan            Billed (B)   1.00     $0.00           $0.00          Analzyed issues re amicus briefs.
                                                                                                                                                                                                                Follow-up with attorney admissions for the District of D.C. regarding
1196061 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/29/2020 Bimmerle, Raechel      Billed (B)   0.20     $0.00           $0.00          efiling registration request
1439557 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/30/2020 Richmann, Jean         Billed (B)   3.40     $0.00           $0.00          Reviewed States' declarations and drafted table with content.
                                                                                                                                                                                                                Reviewed declarations from the States' case and created document
1439553 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        1/31/2020 Richmann, Jean         Billed (B)   3.10     $0.00           $0.00          compiling new evidence.
1366505 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/3/2020 Richmann, Jean         Billed (B)   0.20     $0.00           $0.00          Review state AG declarations and circulate to team.

1396812 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/3/2020 Wietelman, Kaelyne Billed (B)       4.60     $0.00           $0.00          Research Judge Howell's preliminary injunctions and relevant case law.
1415518 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/3/2020 Barnaby, Kelley    Billed (B)       0.10     $0.00           $0.00          Coordinate reply briefing schedule with D. Jarcho.




                                                                                                                                                 Page 4 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 15 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name     WIP Status Base Hours To Bill Amount   Billed Amount   Time Narrative
                                                                                                                                                                                $0.00            $0.00
1421752   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/3/2020   Jarcho, Dan         Billed (B) 0.40       $0.00            $0.00           Analyzed issues re reply brief.
1441931   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/3/2020   Bimmerle, Raechel   Billed (B) 0.60       $0.00            $0.00           Revise shell of Reply brief and circulate to D. Jarcho and K. Barnaby
1448661   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/5/2020   Bimmerle, Raechel   Billed (B) 0.50       $0.00            $0.00           File notice of appearance and certificate of indigent representation
1450426   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/5/2020   Richmann, Jean      Billed (B) 1.20       $0.00            $0.00           Circulated and reviewed opposition.
1408543   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/6/2020   Barnaby, Kelley     Billed (B) 1.30       $0.00            $0.00           Outline reply with D. Jarcho, J. Richmann, and R. Birmmle.
                                                                                                                                                                                                                 Review and analyze opposition to motion for preliminary injunction and
                                                                                                                                                                                                                 cases cited therein (2.6); participate in team strategy discussion regarding
1417844 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/6/2020 Bimmerle, Raechel     Billed (B)   3.60     $0.00            $0.00           plan for reply brief (1)
1447961 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/6/2020 Richmann, Jean        Billed (B)   1.00     $0.00            $0.00           Call to discuss reply brief.
                                                                                                                                                                                                                 Pulled cases re Heckler v. Campbell, reviewed complaint chart and began
1447963 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/6/2020 Richmann, Jean        Billed (B)   1.50     $0.00            $0.00           filling out flow chart.
                                                                                                                                                                                                                 Analyzed government’s opposition brief and conferred with Alston & Bird
1457373 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/6/2020 Jarcho, Dan           Billed (B)   5.00     $0.00            $0.00           team re same.
1409313 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/7/2020 Barnaby, Kelley       Billed (B)   0.90     $0.00            $0.00           Joint plaintiffs' call regarding reply briefing.
1457374 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/7/2020 Jarcho, Dan           Billed (B)   2.10     $0.00            $0.00           Analyzed government's opposition brief.
                                                                                                                                                                                                                 Analyze cases cited by USDA in opposition brief in preparation for
1485250 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/7/2020 Bimmerle, Raechel     Billed (B)   2.70     $0.00            $0.00           drafting reply in support of preliminary injunction
                                                                                                                                                                                                                 Analyzed state's opposition and created a flow chart with our augments
1447974 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/8/2020 Richmann, Jean        Billed (B)   5.30     $0.00            $0.00           and the state's counter points.
1447973 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         2/9/2020 Richmann, Jean        Billed (B)   1.00     $0.00            $0.00           Complete flow chart analyzing the state's opposition arguments.
                                                                                                                                                                                                                 Analyze cases cited by USDA in opposition to motion for preliminary
                                                                                                                                                                                                                 injunction (1.7); draft reply arguments chart at the request of D. Jarcho
1447000 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/10/2020 Bimmerle, Raechel     Billed (B)   3.70     $0.00            $0.00           (2)
1482948 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/10/2020 Jarcho, Dan           Billed (B)   0.70     $0.00            $0.00           Analyzed DOJ caselaw.
1489515 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/10/2020 Barnaby, Kelley       Billed (B)   0.70     $0.00            $0.00           Analyze basics for exemption.
                                                                                                                                                                                                                 Draft chart of arguments in preparation for drafting reply in support of
1478989 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/11/2020 Bimmerle, Raechel     Billed (B)   1.50     $0.00            $0.00           the motion for preliminary injunction
                                                                                                                                                                                                                 Analyzed and distinguished case law mentioned in opposition brief as
1480979 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/11/2020 Richmann, Jean        Billed (B)   2.30     $0.00            $0.00           well as statistics, comments. and preamble to rule.
1482950 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/11/2020 Jarcho, Dan           Billed (B)   1.10     $0.00            $0.00           Analyzed issues re reply brief.

                                                                                                                                                                                                                 Research issues pertaining to reply in support of preliminary injunction
                                                                                                                                                                                                                 motion (3); complete draft chart of arguments in preparation for drafting
1479116 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/12/2020 Bimmerle, Raechel     Billed (B)   5.40     $0.00            $0.00           reply brief (1.7); discuss draft reply brief with K. Barnaby (.7)
                                                                                                                                                                                                                 Analyzed and distinguished case law mentioned in opposition brief as
1480976 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/12/2020 Richmann, Jean        Billed (B)   7.50     $0.00            $0.00           well as statistics, comments. and preamble to rule.
                                                                                                                                                                                                                 Outline reply brief arguments on irreparable harm and government
1504473   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/12/2020   Barnaby, Kelley     Billed (B)   1.20     $0.00            $0.00           interests.
1466227   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/13/2020   Richmann, Jean      Billed (B)   1.00     $0.00            $0.00           Call with D. Jarcho to discuss case analysis.
1468200   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/13/2020   Bimmerle, Raechel   Billed (B)   0.30     $0.00            $0.00           Discuss draft reply brief with K. Barnaby
1468250   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/13/2020   Jarcho, Dan         Billed (B)   5.40     $0.00            $0.00           Drafted reply brief.
1468292   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/13/2020   Richmann, Jean      Billed (B)   3.30     $0.00            $0.00           Conducted follow up research for D. Jarcho.
1513295   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/13/2020   Barnaby, Kelley     Billed (B)   1.00     $0.00            $0.00           Analyze reply brief arguments.
1468266   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/14/2020   Jarcho, Dan         Billed (B)   6.00     $0.00            $0.00           Drafted reply brief.
                                                                                                                                                                                                                 Drafted outline and argument for LMAs and arbitrary and capricious
1468273 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/14/2020 Richmann, Jean        Billed (B)   8.70     $0.00            $0.00           comment responses from USDA section for reply brief.
                                                                                                                                                                                                                 Draft SNAP reply brief sections regarding irreparable harm, balance of the
1470925 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/14/2020 Bimmerle, Raechel     Billed (B)   5.20     $0.00            $0.00           equities and the public interest
1468267 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/15/2020 Jarcho, Dan           Billed (B)   7.70     $0.00            $0.00           Drafted reply brief.
                                                                                                                                                                                                                 Drafted and edited reply brief arguments for merits section (arbitrary and
1468275 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/15/2020 Richmann, Jean        Billed (B)   4.60     $0.00            $0.00           capricious).
1468269 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/16/2020 Jarcho, Dan           Billed (B)   12.10    $0.00            $0.00           Drafted reply brief.
1468289 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/16/2020 Richmann, Jean        Billed (B)   2.80     $0.00            $0.00           Edited and submitted brief to D. Jarcho for review.
                                                                                                                                                                                                                 Revise reply brief in support of motion for preliminary injunction
1470928 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/16/2020 Bimmerle, Raechel     Billed (B)   3.90     $0.00            $0.00           incorporating comments from K. Barnaby
1504393 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/16/2020 Barnaby, Kelley       Billed (B)   4.90     $0.00            $0.00           Revise preliminary injunction standard brief.
                                                                                                                                                                                                                 Discuss final revisions to reply brief with D. Jarcho emailing K. Barnaby
1416314 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/17/2020 Bimmerle, Raechel     Billed (B)   0.60     $0.00            $0.00           regarding same




                                                                                                                                                Page 5 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 16 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name      WIP Status Base Hours To Bill Amount Billed Amount Time Narrative
                                                                                                                                                                                 $0.00          $0.00

                                                                                                                                                                                                              Drafted paragraph footnote relating to unemployment benefits, reviewed
1460867 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/17/2020 Richmann, Jean         Billed (B)   3.90     $0.00          $0.00         states brief, updated citations, and circulated to R. Bimmerle.
1468270 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/17/2020 Jarcho, Dan            Billed (B)   6.50     $0.00          $0.00         Drafted reply brief.
1513843 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/17/2020 Barnaby, Kelley        Billed (B)   5.00     $0.00          $0.00         Review and revise reply brief.
                                                                                                                                                                                                              Review and revise reply brief incorporating comments and edits from
1416317   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/18/2020   Bimmerle, Raechel    Billed (B)   3.80     $0.00          $0.00         legal aid, K. Barnaby and D. Jarcho
1461572   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/18/2020   Jarcho, Dan          Billed (B)   4.20     $0.00          $0.00         Edited reply brief.
1466434   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/18/2020   Richmann, Jean       Billed (B)   1.50     $0.00          $0.00         Reviewed final briefing.
1504394   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/18/2020   Barnaby, Kelley      Billed (B)   1.30     $0.00          $0.00         revise brief.

1416321   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/19/2020   Bimmerle, Raechel    Billed (B)   3.60     $0.00          $0.00         Revise and file reply in support of the motion for preliminary injunction
1461724   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/19/2020   Jarcho, Dan          Billed (B)   3.80     $0.00          $0.00         Edited reply brief.
1506916   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/19/2020   Barnaby, Kelley      Billed (B)   0.20     $0.00          $0.00         Review reply for filing.
511178    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/20/2020   Jarcho, Dan          Billed (B)   1.00     $0.00          $0.00         Analyzed issues re oral argument.
511179    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/22/2020   Jarcho, Dan          Billed (B)   1.00     $0.00          $0.00         Prepared for oral argument.
                                                                                                                                                                                                              Review emails regarding SNAP oral argument and request to file amicus
1989569   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/24/2020   Bimmerle, Raechel    Billed (B)   0.20     $0.00          $0.00         brief
1421246   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/25/2020   Richmann, Jean       Billed (B)   1.10     $0.00          $0.00         Call w/ Professor Super to discuss oral argument.
1426014   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/25/2020   Richmann, Jean       Billed (B)   1.80     $0.00          $0.00         Reviewed Amicus Brief.
1482766   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/25/2020   Jarcho, Dan          Billed (B)   4.90     $0.00          $0.00         Prepared for legal argument.
1989580   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/25/2020   Bimmerle, Raechel    Billed (B)   0.30     $0.00          $0.00         Dial in for oral argument prep call
1989586   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/25/2020   Barnaby, Kelley      Billed (B)   3.40     $0.00          $0.00         Analyze amicus arguments and preparations for oral argument.
                                                                                                                                                                                                              Analyze cases cited by Amicus Brief in opposition and call with D. Jarcho
1426012   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/26/2020   Richmann, Jean       Billed (B)   2.30     $0.00          $0.00         to dicuss analysis.
1482770   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/26/2020   Jarcho, Dan          Billed (B)   0.60     $0.00          $0.00         Prepared for oral argument.
1989606   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/26/2020   Barnaby, Kelley      Billed (B)   0.30     $0.00          $0.00         Analyze amicus arguments.
1482771   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/27/2020   Jarcho, Dan          Billed (B)   2.50     $0.00          $0.00         Prepared for oral argument.
1490799   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/27/2020   Richmann, Jean       Billed (B)   1.50     $0.00          $0.00         Analyze amicus brief.
1433157   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/28/2020   Jarcho, Dan          Billed (B)   6.50     $0.00          $0.00         Prepared for oral argument.
1490144   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/28/2020   Richmann, Jean       Billed (B)   2.50     $0.00          $0.00         SNAP oral argument prep meeting.
1490770   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/28/2020   Richmann, Jean       Billed (B)   1.20     $0.00          $0.00         Reviewed materials for DC specific statistics.
1506980   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/28/2020   Barnaby, Kelley      Billed (B)   3.20     $0.00          $0.00         Participate in moot to prepare for oral argument.
                                                                                                                                                                                                              Prepare for and participate in oral argument preparation video
1518760 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/28/2020 Bimmerle, Raechel      Billed (B)   3.00     $0.00          $0.00         conference meeting
1491383 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        2/29/2020 Jarcho, Dan            Billed (B)   4.00     $0.00          $0.00         Prepared for oral argument.
                                                                                                                                                                                                              Draft outline of arguments and authorities pertaining to irreparable harm
2050031 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/2/2020 Bimmerle, Raechel      Billed (B)   3.00     $0.00          $0.00         in preparation for oral argument at the request of D. Jarcho
2106925 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/2/2020 Jarcho, Dan            Billed (B)   5.60     $0.00          $0.00         Prepared for oral argument.
2121838 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/2/2020 Barnaby, Kelley        Billed (B)   0.30     $0.00          $0.00         Review notes on irreparable harm talking points.
                                                                                                                                                                                                              Revise outline of arguments and authorities pertaining to irreparable
2050033   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/3/2020   Bimmerle, Raechel    Billed (B)   1.00     $0.00          $0.00         harm in preparation for oral argument emailing same to D. Jarcho
2106943   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/3/2020   Jarcho, Dan          Billed (B)   5.70     $0.00          $0.00         Prepared for oral argument.
2121906   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/3/2020   Barnaby, Kelley      Billed (B)   0.10     $0.00          $0.00         Attention to preparations for oral argument.
2106946   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/4/2020   Jarcho, Dan          Billed (B)   8.60     $0.00          $0.00         Prepared for oral argument.
110534    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/5/2020   Richmann, Jean       Billed (B)   4.00     $0.00          $0.00         Attended hearing before Judge Howell.
161136    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/5/2020   Barnaby, Kelley      Billed (B)   4.00     $0.00          $0.00         Attend hearing.

                                                                                                                                                                                                              Participate in preliminary injunction hearing at the DC Circuit Court with
2153642   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/5/2020   Wietelman, Kaelyne   Billed (B)   4.00     $0.00          $0.00         Dan Jarcho; debrief hearing with Rae Bimmerle and Jean Richmann.
2155390   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         3/5/2020   Jarcho, Dan          Billed (B)   4.00     $0.00          $0.00         Conducted oral argument.
135968    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        3/11/2020   Barnaby, Kelley      Billed (B)   0.40     $0.00          $0.00         Attention to scheduling issues.
110626    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        3/13/2020   Richmann, Jean       Billed (B)   1.30     $0.00          $0.00         Reviewed opinion of B. Howell granting preliminary injunction.
                                                                                                                                                                                                              Email K. Barnaby and D. Jarcho regarding deadline for submission of
157494    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        3/18/2020   Bimmerle, Raechel    Billed (B)   0.10     $0.00          $0.00         proposed schedule to Court
660238    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        3/25/2020   Jarcho, Dan          Billed (B)   0.50     $0.00          $0.00         Conferred with potential amicus re support in litigation.
484598    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        3/26/2020   Barnaby, Kelley      Billed (B)   0.10     $0.00          $0.00         Review extension request.
1287552   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        3/26/2020   Richmann, Jean       Billed (B)   1.30     $0.00          $0.00         Analyzed answer and circulated answer to Team.
1462889   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         4/2/2020   Richmann, Jean       Billed (B)   3.50     $0.00          $0.00         Analyze USDA's answer to the BFC and States' complaints.
1666934   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         4/3/2020   Richmann, Jean       Billed (B)   2.50     $0.00          $0.00         Analyze UDA's answer to the States' complaint.




                                                                                                                                                 Page 6 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 17 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name      WIP Status Base Hours To Bill Amount   Billed Amount   Time Narrative
                                                                                                                                                                                 $0.00            $0.00
1841429   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         4/6/2020   Richmann, Jean       Billed (B) 0.60       $0.00            $0.00           Edit and circulate summary of admissions.
1985020   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         4/8/2020   Jarcho, Dan          Billed (B) 0.60       $0.00            $0.00           Analyzed issues re summary judgment defenses.
2067111   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         4/8/2020   Barnaby, Kelley      Billed (B) 0.10       $0.00            $0.00           Analyze request to sign on letter regarding SNAP benefits waiver.
122672    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/14/2020   Jarcho, Dan          Billed (B) 4.00       $0.00            $0.00           Reviewed issues re administrative record.
142396    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/14/2020   Barnaby, Kelley      Billed (B) 0.10       $0.00            $0.00           Review protective order.
105741    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/20/2020   Richmann, Jean       Billed (B) 1.00       $0.00            $0.00           Analyze protective order and case posture.
128807    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/20/2020   Jarcho, Dan          Billed (B) 0.70       $0.00            $0.00           Analyzed issues re administrative record privacy act order.
72832     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/21/2020   Jarcho, Dan          Billed (B) 0.30       $0.00            $0.00           Reviewed issues re SNAP modifications.
300465    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/24/2020   Barnaby, Kelley      Billed (B) 0.90       $0.00            $0.00           Participate in discussion of amicus briefing.
                                                                                                                                                                                                                  Attention to Amicus briefs and analysis of summary judgment with D.
445628    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/28/2020 Barnaby, Kelley        Billed (B)   1.20     $0.00            $0.00           Jarcho.
                                                                                                                                                                                                                  Reviewed administrative record index and conferred with Ms. Barnaby re
456346    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/28/2020   Jarcho, Dan          Billed (B)   1.10     $0.00            $0.00           summary judgment strategy.
511359    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        4/30/2020   Barnaby, Kelley      Billed (B)   0.30     $0.00            $0.00           Attention to record and amici briefs.
555689    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         5/1/2020   Barnaby, Kelley      Billed (B)   0.50     $0.00            $0.00           Discussion of LMA briefing.
581702    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         5/1/2020   Jarcho, Dan          Billed (B)   0.50     $0.00            $0.00           Reviewed administrative record issues.
710112    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         5/6/2020   Barnaby, Kelley      Billed (B)   0.30     $0.00            $0.00           Attention to administrative record.
756434    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         5/7/2020   Barnaby, Kelley      Billed (B)   0.10     $0.00            $0.00           Attention to amici brief topics.
11087     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/12/2020   Richmann, Jean       Billed (B)   1.50     $0.00            $0.00           Review Federal Rules of Appellate Procedure for filing deadlines.
11086     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/13/2020   Richmann, Jean       Billed (B)   1.60     $0.00            $0.00           Attend team call and analyze case law relating to Heckler argument.

                                                                                                                                                                                                                  Confer with A&B attorneys re: appeals and summary judgment projects
18004   055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/13/2020 Shimshoni, Hilla       Billed (B)   1.00     $0.00            $0.00           and status; review material in connection with governments appeal of PI,
2134694 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/13/2020 Barnaby, Kelley        Billed (B)   0.50     $0.00            $0.00           Analyze summary judgment approach.
                                                                                                                                                                                                                  Conferred with SNAP team re DC Circuit appeal and summary judgment
2139535 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/13/2020 Jarcho, Dan            Billed (B)   0.90     $0.00            $0.00           motion.
                                                                                                                                                                                                                  Participate in discussion analyzing appeal posture and response to notice
2156591 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/14/2020 Barnaby, Kelley        Billed (B)   0.70     $0.00            $0.00           of appeal.
                                                                                                                                                                                                                  Research legislative history of SNAP to determine whether a work waiver
                                                                                                                                                                                                                  qualifies as an eligibility standard and draft memo; joint-plaintiff internal
                                                                                                                                                                                                                  call in preparation for summary judgment; internal Legal Aid Society &
24649     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/18/2020 Wietelman, Kaelyne Billed (B)       4.00     $0.00            $0.00           Alston meeting to discuss next steps.
                                                                                                                                                                                                                  Participate in discussions analyzing status of Government appeal and
24767     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/18/2020   Barnaby, Kelley      Billed (B)   1.10     $0.00            $0.00           potential counter-appeal.
38788     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/18/2020   Jarcho, Dan          Billed (B)   2.00     $0.00            $0.00           Analyzed issues re appeal and conferred with co-counsel re same.
2153144   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/19/2020   Jarcho, Dan          Billed (B)   3.40     $0.00            $0.00           Analyzed District Court opinion re appeal by the government.
13650     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/21/2020   Jarcho, Dan          Billed (B)   4.50     $0.00            $0.00           Analyzed issues to be addressed in summary judgment briefing.
                                                                                                                                                                                                                  Participate in discussion with case support regarding Relativity database
2000835 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/21/2020 Barnaby, Kelley        Billed (B)   0.40     $0.00            $0.00           for record analysis.
                                                                                                                                                                                                                  Internal call to discuss the next steps in drafting the summary judgment
662069    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/22/2020 Richmann, Jean         Billed (B)   1.00     $0.00            $0.00           motion.
                                                                                                                                                                                                                  Confer with A&B attorneys in connection with litigation status and
1871132 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/22/2020 Shimshoni, Hilla       Billed (B)   1.00     $0.00            $0.00           strategy for summary judgment.
2000837 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/22/2020 Barnaby, Kelley        Billed (B)   1.70     $0.00            $0.00           Outline briefing with D. Jarcho.
                                                                                                                                                                                                                  Analyzed summary judgment issues and conferred with SNAP team re
2081080 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/22/2020 Jarcho, Dan            Billed (B)   1.90     $0.00            $0.00           assignments for summary judgment briefing.
                                                                                                                                                                                                                  Internal strategy call to outline summary judgment research assignments
2143684 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/22/2020 Wietelman, Kaelyne Billed (B)       1.00     $0.00            $0.00           and next steps.
662071 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/23/2020 Richmann, Jean     Billed (B)       3.40     $0.00            $0.00           Analyzed case law discussing exception noted in Heckler v. Campbell.
                                                                                                                                                                                                                  Analyzed case law and law review articles relating to rules of general
1945265 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/25/2020 Richmann, Jean         Billed (B)   2.10     $0.00            $0.00           applicability; drafted email to D. Jarcho related to the same.
                                                                                                                                                                                                                  Research and analyze case law and precedent in connection with
17298   055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/26/2020 Shimshoni, Hilla       Billed (B)   0.80     $0.00            $0.00           preliminary injunction finality.
2169244 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/27/2020 Jarcho, Dan            Billed (B)   1.50     $0.00            $0.00           Analyzed issues re statutory authority and rulemaking.
22627   055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/28/2020 Jarcho, Dan            Billed (B)   2.80     $0.00            $0.00           Analyzed issues for summary judgment motion.
                                                                                                                                                                                                                  Participate in discussion with David Super regarding uniformity
2188875 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/28/2020 Barnaby, Kelley        Billed (B)   0.90     $0.00            $0.00           arguments.
                                                                                                                                                                                                                  Internal strategy call to outline summary judgment research assignments
73819     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/29/2020 Wietelman, Kaelyne Billed (B)       0.30     $0.00            $0.00           and next steps.
130381    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/29/2020 Richmann, Jean     Billed (B)       0.30     $0.00            $0.00           Internal team call to discuss next steps.




                                                                                                                                                 Page 7 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 18 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name      WIP Status Base Hours To Bill Amount   Billed Amount Time Narrative
                                                                                                                                                                                 $0.00            $0.00
2178426 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/29/2020 Jarcho, Dan            Billed (B) 2.40       $0.00            $0.00         Analyzed issues re summary judgment brief arguments.
2188897 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/29/2020 Barnaby, Kelley        Billed (B) 0.50       $0.00            $0.00         Outline briefing with D. Jarcho and team.
                                                                                                                                                                                                                Analyze comments, guidance, and regulations related to LMA or LSA
135545    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        5/31/2020   Richmann, Jean       Billed (B)   4.80     $0.00            $0.00         distinction.
115076    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/1/2020   Richmann, Jean       Billed (B)   0.70     $0.00            $0.00         Internal call to discuss LMA/ LSA distinction analysis.
131754    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/1/2020   Barnaby, Kelley      Billed (B)   0.60     $0.00            $0.00         Analyze merits arguments with K. Weitelman.
2172060   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/1/2020   Jarcho, Dan          Billed (B)   1.50     $0.00            $0.00         Drafted summary judgment brief.
                                                                                                                                                                                                                Internal strategy call to outline summary judgment research assignments
2174925   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/1/2020   Wietelman, Kaelyne   Billed (B)   0.60     $0.00            $0.00         and next steps.
140427    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/2/2020   Barnaby, Kelley      Billed (B)   0.40     $0.00            $0.00         Attention to management of summary judgment response.
2169333   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/2/2020   Richmann, Jean       Billed (B)   0.50     $0.00            $0.00         Analyze OMB omitted document.
2161582   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/5/2020   Barnaby, Kelley      Billed (B)   1.30     $0.00            $0.00         Outline merits section of brief and analyze record citations.
                                                                                                                                                                                                                Internal strategy call to outline summary judgment research assignments
2185542 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/5/2020 Wietelman, Kaelyne Billed (B)       0.40     $0.00            $0.00         and next steps.
2191842 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/5/2020 Richmann, Jean     Billed (B)       0.40     $0.00            $0.00         Team analysis of next steps in litigation.
                                                                                                                                                                                                                Reviewed and analyzed administrative record and DOJ's comment
2191895 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/5/2020 Richmann, Jean         Billed (B)   2.90     $0.00            $0.00         analysis.
2191976 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/5/2020 Jarcho, Dan            Billed (B)   0.80     $0.00            $0.00         Drafted summary judgment brief.
                                                                                                                                                                                                                Reviewed and analyzed administrative record and DOJ's comment
2191894 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/6/2020 Richmann, Jean         Billed (B)   5.20     $0.00            $0.00         analysis.

2191896 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/6/2020 Richmann, Jean         Billed (B)   2.10     $0.00            $0.00          Outlined arbitrary and capricious section as related to LMAs and LSAs.
                                                                                                                                                                                                                 Outlined Arbitrary and Capricious section of brief with input from D.
2191940 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/7/2020 Richmann, Jean         Billed (B)   3.50     $0.00            $0.00          Jarcho and began drafting.
2164717 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/8/2020 Jarcho, Dan            Billed (B)   2.50     $0.00            $0.00          Drafted summary judgment brief.
2187762 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/8/2020 Richmann, Jean         Billed (B)   6.80     $0.00            $0.00          Draft LMA/LSA section of Summary Judgment brief.
                                                                                                                                                                                                                 Analyze administrative record to draft support for motion for summary
2204892 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/8/2020 Wietelman, Kaelyne Billed (B)       2.00     $0.00            $0.00          judgment.
                                                                                                                                                                                                                 Research and analyze material in connection with motion for summary
2189185 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/9/2020 Shimshoni, Hilla       Billed (B)   0.80     $0.00            $0.00          judgment drafting.

2205486 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/9/2020 Wietelman, Kaelyne Billed (B)       1.00     $0.00            $0.00          Draft certificate of service and entry for motion for summary judgment.
2217732 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         6/9/2020 Richmann, Jean     Billed (B)       2.80     $0.00            $0.00          Revise summary judgment motion.
                                                                                                                                                                                                                 Analyze, revise, and discuss summary judgment motion as related to
2188279 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/10/2020 Richmann, Jean         Billed (B)   1.10     $0.00            $0.00          LMAs.
                                                                                                                                                                                                                 Research, analyze and draft material in connection with motion for
2189262 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/10/2020 Shimshoni, Hilla       Billed (B)   6.30     $0.00            $0.00          summary judgment.
                                                                                                                                                                                                                 Conferred with Ms. Richmann re summary judgment briefing and drafted
2209480 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/10/2020 Jarcho, Dan            Billed (B)   1.50     $0.00            $0.00          brief.
2202621 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/11/2020 Jarcho, Dan            Billed (B)   2.30     $0.00            $0.00          Edited summary judgment brief.
106774 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/12/2020 Jarcho, Dan            Billed (B)   4.50     $0.00            $0.00          Edited summary judgment brief.
                                                                                                                                                                                                                 Edit motion for summary judgment; research and analyze filing
144703    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/12/2020   Shimshoni, Hilla     Billed (B)   1.30     $0.00            $0.00          procedures for motion for summary judgment.
144794    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/12/2020   Richmann, Jean       Billed (B)   0.70     $0.00            $0.00          Revise LSA area memo.
2184305   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/12/2020   Barnaby, Kelley      Billed (B)   0.60     $0.00            $0.00          Draft summary judgment motion.
106775    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/13/2020   Jarcho, Dan          Billed (B)   1.50     $0.00            $0.00          Edited summary judgment brief.
                                                                                                                                                                                                                 Incorporate, revise, and analyze edits and suggests from D. Jarcho; add
144791    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/13/2020 Richmann, Jean         Billed (B)   5.80     $0.00            $0.00          additional case law and research.
106777    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/14/2020 Jarcho, Dan            Billed (B)   1.50     $0.00            $0.00          Edited summary judgment brief.
                                                                                                                                                                                                                 Draft argument regarding arbitrary and capricious basis for
366307    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/14/2020 Barnaby, Kelley        Billed (B)   1.50     $0.00            $0.00          unemployment rule.
                                                                                                                                                                                                                 Draft arguments for summary judgment brief regarding unemployment
113194 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/15/2020 Barnaby, Kelley        Billed (B)   5.90     $0.00            $0.00          as sole criteria and research comments for support.
2181633 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/15/2020 Jarcho, Dan            Billed (B)   5.70     $0.00            $0.00          Drafted summary judgment brief.

2181696 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/15/2020 Richmann, Jean         Billed (B)   3.90     $0.00            $0.00          Analyze and draft LMA notice and comment summary judgment section.
                                                                                                                                                                                                                 Analyze arbitrary and capricious argument for extended unemployment
113577    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/16/2020 Barnaby, Kelley        Billed (B)   4.60     $0.00            $0.00          benefits.
                                                                                                                                                                                                                 Research cases regarding improper rulemaking as harm at the request of
2176994 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/16/2020 Bimmerle, Raechel      Billed (B)   1.80     $0.00            $0.00          K. Barnaby




                                                                                                                                                 Page 8 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 19 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name  WIP Status Base Hours To Bill Amount Billed Amount Time Narrative
                                                                                                                                                                             $0.00          $0.00
                                                                                                                                                                                                          Research arbitrary and capricious caselaw for Motion for Summary
2180379 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/16/2020 Wietelman, Kaelyne Billed (B) 6.20       $0.00          $0.00         Judgment.
                                                                                                                                                                                                          Analyze notice and comment argument and review/ revise statutory
2181695 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/16/2020 Richmann, Jean     Billed (B) 1.80       $0.00          $0.00         authority section of brief.
2190535 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/16/2020 Jarcho, Dan        Billed (B) 4.10       $0.00          $0.00         Drafted summary judgment brief.
                                                                                                                                                                                                          Analyze arbitrary and capricious argument for extended unemployment
113794 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/17/2020 Barnaby, Kelley    Billed (B) 1.10       $0.00          $0.00         benefits.
2177221 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/17/2020 Jarcho, Dan        Billed (B) 5.00       $0.00          $0.00         Edited summary judgment brief.
                                                                                                                                                                                                          Research arbitrary and capricious caselaw for Motion for Summary
2181769 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/17/2020 Wietelman, Kaelyne Billed (B) 2.00       $0.00          $0.00         Judgment.
366311 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/18/2020 Barnaby, Kelley    Billed (B) 3.70       $0.00          $0.00         Revise brief.
                                                                                                                                                                                                          Review and analyze local procedures and local rules in connection with
447286    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/18/2020 Shimshoni, Hilla   Billed (B) 1.10       $0.00          $0.00         motion for summary judgment.
                                                                                                                                                                                                          Research arbitrary and capricious caselaw for Motion for Summary
2184036   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/18/2020 Wietelman, Kaelyne Billed (B) 1.70       $0.00          $0.00         Judgment.
2184969   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/18/2020 Jarcho, Dan        Billed (B) 3.70       $0.00          $0.00         Edited summary judgment brief.
394789    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/19/2020 Barnaby, Kelley    Billed (B) 0.90       $0.00          $0.00         Review brief; discuss citations with team.
438936    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/19/2020 Jarcho, Dan        Billed (B) 5.40       $0.00          $0.00         Drafted summary judgment brief.

                                                                                                                                                                                                              Draft, edit and review materials in connection with motion for summary
447288    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/19/2020 Shimshoni, Hilla       Billed (B)   4.00    $0.00          $0.00          judgment; confer with A&B attorneys and practice support re: same.
                                                                                                                                                                                                              Research arbitrary and capricious caselaw for Motion for Summary
332148    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/20/2020 Wietelman, Kaelyne Billed (B)       0.90    $0.00          $0.00          Judgment.
354128    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/20/2020 Richmann, Jean     Billed (B)       2.80    $0.00          $0.00          Update SNAP citations and analyze LMA amicus brief.
                                                                                                                                                                                                              Review and analyze local procedures and local rules in connection with
                                                                                                                                                                                                              motion for summary judgment; correspond with A&B attorneys and
447335    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/20/2020 Shimshoni, Hilla       Billed (B)   0.70    $0.00          $0.00          litigation support re: same.
518998    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/20/2020 Jarcho, Dan            Billed (B)   3.00    $0.00          $0.00          Edited summary judgment brief.
                                                                                                                                                                                                              Research arbitrary and capricious caselaw for Motion for Summary
332154    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/21/2020 Wietelman, Kaelyne Billed (B)       3.60    $0.00          $0.00          Judgment.
                                                                                                                                                                                                              Review and edit brief for motion for summary judgment; correspond with
491787    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/21/2020 Shimshoni, Hilla       Billed (B)   3.00    $0.00          $0.00          A&B attorneys re: same.
478142    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/22/2020 Richmann, Jean         Billed (B)   1.90    $0.00          $0.00          Review States' SJ motion.
478176    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/22/2020 Richmann, Jean         Billed (B)   1.20    $0.00          $0.00          Update citations and edit summary judgment brief.
                                                                                                                                                                                                              Correspond with A&B attorneys and litigation support staff re: local
                                                                                                                                                                                                              procedures and local rules in connection with motion for summary
480569    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/22/2020 Shimshoni, Hilla       Billed (B)   0.20    $0.00          $0.00          judgment.
                                                                                                                                                                                                              Analyze U-3 rate and references in Final Rule for arbitrary and capricious
533853    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/22/2020   Barnaby, Kelley      Billed (B)   0.90    $0.00          $0.00          analysis.
598773    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/22/2020   Jarcho, Dan          Billed (B)   4.20    $0.00          $0.00          Drafted summary judgment brief.
467111    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/23/2020   Richmann, Jean       Billed (B)   1.80    $0.00          $0.00          Reviewed and edited summary judgment brief.
567257    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/23/2020   Jarcho, Dan          Billed (B)   6.90    $0.00          $0.00          Edited summary judgment brief.
519813    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/24/2020   Richmann, Jean       Billed (B)   0.50    $0.00          $0.00          Analyze citations in SJ brief and update pincites.
567260    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/24/2020   Jarcho, Dan          Billed (B)   4.90    $0.00          $0.00          Edited summary judgment brief.
572292    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/24/2020   Barnaby, Kelley      Billed (B)   2.30    $0.00          $0.00          Review brief for final edits.
                                                                                                                                                                                                              Correspond with A&B attorney and litigation support re: filing of motion
600735    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/24/2020 Shimshoni, Hilla       Billed (B)   0.20    $0.00          $0.00          for summary judgment.

600635 055748         Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        6/26/2020 Wietelman, Kaelyne Billed (B)       0.30    $0.00          $0.00          Create joint appendix of cited documents from the administrative record.
2167807 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         7/1/2020 Wietelman, Kaelyne Billed (B)       0.20    $0.00          $0.00          Analyze amicus briefs for overlapping arguments.
                                                                                                                                                                                                              Review and analyze amicus briefs in connection with motions for
2217648 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         7/2/2020 Shimshoni, Hilla       Billed (B)   1.60    $0.00          $0.00          summary judgment.
2185250 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         7/3/2020 Jarcho, Dan            Billed (B)   0.90    $0.00          $0.00          Analyzed states’ summary judgment brief.
2197159 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         7/3/2020 Barnaby, Kelley        Billed (B)   1.50    $0.00          $0.00          Review House of Representatives amicus brief.
                                                                                                                                                                                                              Review SNAP to analyze any overlapping or contradicting arguments to
2193023   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         7/7/2020   Wietelman, Kaelyne   Billed (B)   1.00    $0.00          $0.00          Bread for the City's summary judgment brief.
1217256   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/13/2020   Jarcho, Dan          Billed (B)   0.80    $0.00          $0.00          Analyzed states’ summary judgment brief.
77056     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/22/2020   Richmann, Jean       Billed (B)   1.50    $0.00          $0.00          Analyzed opposition.
718613    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/24/2020   Shimshoni, Hilla     Billed (B)   0.50    $0.00          $0.00          Review and analyze government opposition to MSJ and cross MSJ.
726836    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/24/2020   Richmann, Jean       Billed (B)   1.50    $0.00          $0.00          Analyze case law relating to extra-record evidence.




                                                                                                                                                 Page 9 of 10
                                                                          Case 1:20-cv-00119-BAH Document 113-2 Filed 04/21/21 Page 20 of 20


Id        Client ID   Client Name                                Matter ID Matter Name                               Transaction Date Timekeeper Name      WIP Status Base Hours To Bill Amount Billed Amount Time Narrative
                                                                                                                                                                                  $0.00         $0.00
891606    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/24/2020 Jarcho, Dan            Billed (B) 4.50        $0.00         $0.00         Analyzed government summary judgment brief.
                                                                                                                                                                                                              Analyze and create SNAP flow chart;analyze case law relating to standing
721629    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/26/2020   Richmann, Jean       Billed (B) 5.60        $0.00         $0.00         and judicial notice.
8081      055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/28/2020   Barnaby, Kelley      Billed (B) 0.70        $0.00         $0.00         Discuss outline with D. Jarcho.
2116170   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/28/2020   Jarcho, Dan          Billed (B) 0.80        $0.00         $0.00         Conferred with Ms. Barnaby re reply brief.
2133554   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/28/2020   Richmann, Jean       Billed (B) 1.70        $0.00         $0.00         Draft SNAP flow chart and table.
2153590   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/29/2020   Richmann, Jean       Billed (B) 2.80        $0.00         $0.00         Analyze reply brief and draft administrative flow chart.
37148     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/31/2020   Jarcho, Dan          Billed (B) 0.50        $0.00         $0.00         Conferred with Ms. Richmann re reply brief.
78105     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        7/31/2020   Richmann, Jean       Billed (B) 0.50        $0.00         $0.00         Analyze next steps in briefing schedule.
101454    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/3/2020   Richmann, Jean       Billed (B) 1.00        $0.00         $0.00         Attend reply brief training.
101816    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/3/2020   Richmann, Jean       Billed (B) 1.10        $0.00         $0.00         Draft outline of LMA/LSA section.
                                                                                                                                                                                                              Review SNAP to analyze any overlapping or contradicting arguments to
104454    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/3/2020 Wietelman, Kaelyne     Billed (B) 2.00        $0.00         $0.00         Bread for the City's summary judgment brief.
55312     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/4/2020 Richmann, Jean         Billed (B) 1.50        $0.00         $0.00         Draft and circulate outline to LMA/LSA section of brief.
                                                                                                                                                                                                              Review and edit material in connection with draft reply brief to
80957     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/4/2020   Shimshoni, Hilla     Billed (B) 0.40        $0.00         $0.00         government's opposition to motion for summary judgment.
122215    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/4/2020   Barnaby, Kelley      Billed (B) 0.70        $0.00         $0.00         Review opposition brief.
55313     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/5/2020   Jarcho, Dan          Billed (B) 2.50        $0.00         $0.00         Drafted reply brief.
58963     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/5/2020   Barnaby, Kelley      Billed (B) 4.00        $0.00         $0.00         Review opposition brief.
90140     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/5/2020   Richmann, Jean       Billed (B) 4.20        $0.00         $0.00         Draft LMA/LSA section of summary judgment brief.
44240     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/6/2020   Barnaby, Kelley      Billed (B) 0.80        $0.00         $0.00         Draft reply brief.
56307     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/6/2020   Richmann, Jean       Billed (B) 1.50        $0.00         $0.00         Draft LMA/LSA section.
117107    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/6/2020   Jarcho, Dan          Billed (B) 2.80        $0.00         $0.00         Drafted reply brief.
                                                                                                                                                                                                              Review SNAP to analyze any overlapping or contradicting arguments to
39317     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/7/2020 Wietelman, Kaelyne     Billed (B) 2.10        $0.00         $0.00         Bread for the City's summary judgment brief.
56156     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/7/2020 Richmann, Jean         Billed (B) 2.70        $0.00         $0.00         Analyze/ revise LMA/ LSA section.
                                                                                                                                                                                                              Draft EB qualification section of reply brief to the opposition of our
46137     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/9/2020 Wietelman, Kaelyne     Billed (B) 1.60        $0.00         $0.00         motion for summary judgment.
                                                                                                                                                                                                              Draft EB qualification section of reply brief to the opposition of our
76593     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/9/2020   Wietelman, Kaelyne   Billed (B) 1.80        $0.00         $0.00         motion for summary judgment.
111409    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/9/2020   Richmann, Jean       Billed (B) 2.70        $0.00         $0.00         Incorporate edits to LMA/LSA reply section.
111659    055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/9/2020   Jarcho, Dan          Billed (B) 4.30        $0.00         $0.00         Edited reply brief.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         8/9/2020   Barnaby, Kelley      Billed (B) 2.10        $0.00         $0.00         Draft reply brief.
                                                                                                                                                                                                              Draft EB qualification section of reply brief to the opposition of our
57804   055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/10/2020 Wietelman, Kaelyne     Billed (B) 4.90        $0.00         $0.00         motion for summary judgment.
3.9E+07 055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/10/2020 Barnaby, Kelley        Billed (B) 9.80        $0.00         $0.00         Draft reply brief for SNAP litigation.
55220   055748        Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/11/2020 Jarcho, Dan            Billed (B) 4.60        $0.00         $0.00         Edited reply brief.
                                                                                                                                                                                                              Draft reply brief section regarding arbitrary and capricious analysis for
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/11/2020   Barnaby, Kelley      Billed (B) 8.50        $0.00         $0.00         unemployment rate.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/11/2020   Barnaby, Kelley      Billed (B) 0.50        $0.00         $0.00         Revise reply brief on arbitrary and capricious section.
55181     055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/12/2020   Jarcho, Dan          Billed (B) 2.40        $0.00         $0.00         Edited reply brief.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/13/2020   Wietelman, Kaelyne   Billed (B) 0.80        $0.00         $0.00         Cross check all citations with administrative record.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/13/2020   Barnaby, Kelley      Billed (B) 1.30        $0.00         $0.00         Participate in discussion regarding reply brief.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/16/2020   Jarcho, Dan          Billed (B) 1.00        $0.00         $0.00         Edited reply brief.
                                                                                                                                                                                                              Draft EB qualification section of reply brief to the opposition of our
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/17/2020   Wietelman, Kaelyne   Billed (B) 1.60        $0.00         $0.00         motion for summary judgment.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/17/2020   Jarcho, Dan          Billed (B) 1.50        $0.00         $0.00         Edited reply brief.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/17/2020   Richmann, Jean       Billed (B) 1.20        $0.00         $0.00         Revised LMA/LSA section and larger brief with Legal Aid edits.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/17/2020   Barnaby, Kelley      Billed (B) 0.70        $0.00         $0.00         Revise reply brief.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/18/2020   Jarcho, Dan          Billed (B) 2.30        $0.00         $0.00         Edited reply brief.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/18/2020   Barnaby, Kelley      Billed (B) 2.90        $0.00         $0.00         Discuss briefing legnth and appeal with Legal Aid team.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/28/2020   Jarcho, Dan          Billed (B) 0.50        $0.00         $0.00         Analyzed issues re court of appeals order to show cause.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A        8/31/2020   Jarcho, Dan          Billed (B) 2.00        $0.00         $0.00         Drafted response to DC Circuit order to show cause.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         9/3/2020   Jarcho, Dan          Billed (B) 0.30        $0.00         $0.00         Conferred with Ms. Konopka re case schedule.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         9/9/2020   Wietelman, Kaelyne   Billed (B) 0.70        $0.00         $0.00         Review joint appendix and cross check with state plaintiffs.
3.9E+07   055748      Legal Aid Society of the District of Col   541503   SNAP Litigation Supplemental Nutrition A         9/9/2020   Richmann, Jean       Billed (B) 1.40        $0.00         $0.00         Analyze reply briefing.
                                                                                                                                                                           977.50




                                                                                                                                                Page 10 of 10
